                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


 TERRENCE MONTREL TAYLOR,                          )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )        No.:         3:20-CV-171-PLR-HBG
                                                   )
 COTTON HOLBROOK,                                  )
                                                   )
                Defendant.                         )


                                 MEMORANDUM AND ORDER

        Plaintiff, an inmate proceeding pro se, has filed an amended complaint for violation of 42

U.S.C. § 1983 [Doc. 7]. The amended complaint is before the Court for screening in accordance

with the Prison Litigation Reform Act (“PLRA”).

I.      SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a defendant

who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d

1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals

for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).




Case 3:20-cv-00171-PLR-HBG Document 8 Filed 05/20/20 Page 1 of 5 PageID #: 44
        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

II.     ALLEGATIONS OF COMPLAINT

        Plaintiff, an inmate at the Morgan County Correctional Complex (“MCCX”), reached

through the security flap of his cell during the morning hours of February 27, 2020, to get a bottle

from Corrections Officer Cotton Holbrook, and Holbrook repeatedly slammed the flap on

Plaintiff’s arm and hand [Doc. 7 p. 3-4]. Plaintiff’s arm began to swell, and he requested medical

attention but was denied any such attention by Cpl. Hudgtt, Sgt. Mason, and Cpt. Gibson [Id. at

4]. On or about May 15, 2020, he filed an amended complaint seeking injunctive relief from the

Court [Id. at 5].

III.    ANALYSIS

        A.      Excessive Force

        First, the Court considers Plaintiff’s claim of unnecessary force against Defendant

Holbrook.    In determining whether a prison official has violated the Eighth Amendment’s

                                                  2

Case 3:20-cv-00171-PLR-HBG Document 8 Filed 05/20/20 Page 2 of 5 PageID #: 45
prohibition against excessive force, courts apply a two-part inquiry: (1) “whether force was

applied in a good faith effort to maintain and restore discipline or maliciously and sadistically for

the very purpose of causing harm,” i.e. the subjective component; and (2) whether the conduct, in

context, is sufficiently serious to offend “contemporary standards of decency,” i.e., the objective

component. Hudson v. McMillan, 503 U.S. 1, 6, 9 (1992). The subjective competent requires

consideration of the need for the use of force, the relationship between that need and the force

used, the threat reasonably perceived by the official, and the extent of the injury. Id. at 7. To

satisfy the objective component, an inmate need not prove a serious injury to prove cruel and

unusual treatment, but the extent of the injury may be probative of whether the force was plausibly

“thought necessary” in the situation. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010).

       The Court finds Plaintiff’s allegation raises a plausible claim that Defendant Holbrook

subjected him to an unnecessary and excessive use of force in violation of the Eighth Amendment,

and the Court will allow this claim to PROCEED.

       B.      Medical Care

       Next, the Court notes that Plaintiff has not named Cpl. Hudgtt, Sgt. Mason, or Cpt. Gibson

as Defendants in this action, despite his allegation that each officer denied him medical treatment.

Nonetheless, liberally construing Plaintiff’s amended complaint, the Court considers whether

Plaintiff has plausibly stated a claim against any of these Defendants for the denial of medical

treatment.

       A prisoner’s constitutional right to medical care is abridged only if officials acted with

deliberate indifference to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103-04

(1978). The test for establishing deliberate indifference is one of “subjective recklessness as used

in the criminal law.” Farmer v. Brennan, 511 U.S. 825, 839 (1994). Under this standard, a State



                                                 3

Case 3:20-cv-00171-PLR-HBG Document 8 Filed 05/20/20 Page 3 of 5 PageID #: 46
actor is not liable under § 1983 unless the plaintiff alleges facts which, if true, would demonstrate

that the prison official (1) knew that the inmate faced a substantial risk of serious harm; and (2)

disregarded that risk by failing to take reasonable measures to abate it. Farmer, 511 U.S. at 847.

       Here, Plaintiff alleges that his arm was visibly swollen after an incident of excessive force

by an officer, and that three different officials refused his requests for treatment [Doc. 7 p. 4]. At

his stage of the litigation, the Court finds that Plaintiff has plausibly stated a claim for the denial

of medical treatment against Hudgtt, Mason, and Gibson, and his claim for the denial of medical

attention will PROCEED as to these Defendants. The Clerk will be DIRECTED to add each

officer as a Defendant in this action.

IV.    CONCLUSION

       For the reasons set forth above:

               1. The Clerk is DIRECTED to add Cpl. Hudgtt, Sgt. Mason, and Cpt. Gibson as
                  Defendants in this action;

               2. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons
                  and USM 285 form) for Defendants Holbrook, Hudgtt, Mason, and Gibson;

               3. Plaintiff is ORDERED to complete the service packets and return them to the
                  Clerk’s Office within thirty (30) days of entry of this memorandum and order.
                  At that time, the summonses will be signed and sealed by the Clerk and
                  forwarded to the U.S. Marshal for service pursuant to Fed. R. Civ. P. 4;

               4. Plaintiff is NOTIFIED that failure to return the completed service packets
                  within the time required will result in dismissal of this action for want of
                  prosecution and/or failure to follow Court orders;

               5. Defendants shall answer or otherwise respond to the complaint within twenty-
                  one (21) days from the date on which they are served;

               6. If any Defendant fails to timely respond to the complaint, any such failure
                  may result in entry of judgment by default against that Defendant; and

               7. Plaintiff is ORDERED to immediately inform the Court and Defendants or
                  their counsel of record of any address changes in writing. Pursuant to Local
                  Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and the


                                                  4

Case 3:20-cv-00171-PLR-HBG Document 8 Filed 05/20/20 Page 4 of 5 PageID #: 47
               other parties to the proceedings of any change in his or her address, to monitor
               the progress of the case, and to prosecute or defend the action diligently. E.D.
               Tenn. L.R. 83.13. Failure to provide a correct address to this Court within (14)
               fourteen days of any change in address may result in the dismissal of this action.

      SO ORDERED.

      E N T E R:



                                  ____________________________________________
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                             5

Case 3:20-cv-00171-PLR-HBG Document 8 Filed 05/20/20 Page 5 of 5 PageID #: 48
